department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb uniform issue list oa a a i a wk whr reekrknk rrna nkaknkne rnkkkknkkkkkhkk ww khkkkhhhhh legend taxpayer a taxpayer b ira c ira d account e fund f amount amount amount amount ss eteiieiieen iin ee oa arneiiden ei eioties hi onanddieiien init gitte gittins gitta nie gittins financial_institution x - rrkkkhenrkkrk ri dear rekkhherkekerkrek this is in response to your submission dated in which you request a private_letter_ruling waiving the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a and taxpayer b are married and file joint federal_income_tax returns taxpayer a held individual_retirement_arrangement ira c and taxpayer b held ira d taxpayers a and b assert that the failure to accomplish a rollover within the 60-day period prescribed by sec_408 was due to unlawful and fraudulent actions on the part of fund f taxpayer a and taxpayer b respectively represent that on they received distributions from ira c of amount and amount from ira d in order to roll the funds into more conservative investments financial_institution x withheld commissions and fees from the distributions leaving taxpayers a and b with amount and amount respectively to roll over upon receiving the two distributions taxpayer a and taxpayer b deposited amount and amount respectively into account e with fund f with the intention of rolling the funds to iras with in the 60-day period taxpayers a and b previously made several other investments into fund f beginning in during the 60-day period federal authorities discovered that fund f was operating a ponzi scheme the funds in account e were not recoverable and fund f was placed into receivership based on the above facts and representations taxpayer a and taxpayer b request a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to amount and amount contained in sec_408 of the code in this instance sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a and taxpayer b is consistent with their assertion that the failure to accomplish a timely rollover was caused by the fraudulent and illegal actions of fund f therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to amount and amount from ira a and ira b respectively taxpayer a and taxpayer b are granted a period of days from the issuance of this ruling letter to contribute amount and amount into eligible retirement plans or iras provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount and amount will be considered rollover_contributions within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact identification_number at - _ please address all correspondence to sincerely yours colts a witew carlton a watkins manager employee_plans technical group
